The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection of the claims. 


Reopening of Prosecution After Pre-Appeal
Reopening of Prosecution - New Ground of Rejection After Appeal or Examiner's Rebuttal of Reply Brief
In view of the pre-appeal conference requested filed on 8-27-2021 and the appeal conference dated 10-26-2021, PROSECUTION IS HEREBY REOPENED. As set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
request reinstatement of the appeal.
If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits (37 CFR 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 CFR 1.193(b)(2).
/JEAN PAUL CASS/         Primary Examiner, Art Unit 3668                                                                                                                                                                                               
/JAMES J LEE/         Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                               

Allowable Subject Matter
Method claims 25, 26-27 and 30 are allowed.  
Claim 7 is objected to as being dependent on a rejected base claim but would be allowable if rewritten into independent form including all of the limitations of the base claim and any intervening claims. 
 	Pre-Appeal Conference of August 27, 2021
 	The panel decided to reopen prosecution for the above captioned matter.
	
    PNG
    media_image1.png
    326
    536
    media_image1.png
    Greyscale
The panel decide to remove the reference to Berry from the 103 rejections. This referenced limitation is already present in the NPL reference to Bouzakis at FIG. 4 of showing a directional signal in a scanned array.  A new non-final rejection is made herein. Applicant’s arguments are now moot in view of the new rejection. The rejections are changed to remove Berry from the rejections and instead replace this limitation with Bouzakis at page 321 and FIG. 4. The panel then decided a new non-final rejection is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 10 is rejected under 35 U.S.C. sec. 112, second paragraph for being vague and indefinite as the limitation “…with respect its associated lane line” is vague and indefinite.  
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 6,758,089 B2 to Breed  and in view of and in further in view of U.S. Patent Application Pub. No.: US 2017/0345296 A1 to Dukish that was filed in 2016 (hereinafter “Dukish”) and in further in view of NPL, Bouzakis, Antonios et al., Position Tracking for Passive UHF RFID Tags with the Aid of a Scanned Array, Int J Wireless Inf Networks (2013) 20:318–327, DOI 10.1007/s10776-013-0210-z (https://link.springer.com/content/pdf/10.1007/s10776-013-0210-z.pdf) Institute of Transport and Automation Technology, Leibniz, Universita¨t Hannover, An der Universita¨t 2, Garbsen, Niedersachsen 30823, Germany (March 26, 2013)(hereinafter “Bouzakis”).


    PNG
    media_image2.png
    577
    740
    media_image2.png
    Greyscale

Breed discloses “1.    (Previously presented) An apparatus comprising:
a raised pavement marker configured to be mounted….carried by the raised pavement marker” (see FIG. 15, raised pavement marker 283 and col. 35, lines 25-67) 
Breed is silent but Durkish teaches “…to a lane line at an edge of a road; and”  (see FIG. 5 where he markers are place at a edge of the lane 11 of the road section); 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Dukish and the disclosure of Breed since Durkish teaches that the system can use raised pavement markers that can transmit a warning for increased safety at the edge of the road along the lane line.  See abstract and paragraph 40-46 of Dukish.
Breed discloses “an RF device carried by the roadside marker”,  (see SAW device 283 in Fig. 15 within the pavement marker; see col. 35, lines 25 to 67; the system can use one or more interrogators each having one or more antennas that transmit radio frequency energy to the sensors and receive modulated radio frequency signals from the sensors containing sensor and/or identification information. One interrogator can be used for sensing multiple switches or other devices. For example, an interrogator may transmit a chirp form of energy at 905 MHz to 925 MHz)”. 

    PNG
    media_image3.png
    366
    638
    media_image3.png
    Greyscale

Breed is silent but Bouzakis teaches “…the device configured to transmit …. RF navigation signals across the lane in a direction that is normal to the lane line”. (See FIG. 2, where the antennas are mounted on the pavement and have a scan angle a and a directional radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
	Furthermore, transmitting signals across a road in a direction that is normal to the lane line is intended use and forms no limitations to the claimed invention. See MPEP sec. 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

    PNG
    media_image4.png
    627
    533
    media_image4.png
    Greyscale

	Breed is silent but Bouzakis teaches “…an RF device configured to transmit directional RF signals”.  (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
 Claim 1 is amended to recite “…that the marker is configured to be mounted at known orientation with respect to the lane line and…positioned relative to the known orientation to transmit the signals across the lane in a direction that is substantially normal to the lane line”. 
This is an apparatus claim and recite intended use and has limited patentable weight. MPEP 2173.05(g) discusses functional language, and explains that a claim term is functional when it recites a feature “by what it does rather than by what it is.”  MPEP 2114 recites that with regard to apparatus and article claims, functional language does not enable novelty by itself. Specifically, this section recites "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function."  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

The applicant on page 19 states that no reference in the prior art discloses or suggests a “raised” pavement marker. 
	The applicant also admits that the Breed reference discloses a roadway marker Saw device that is placed within the roadway or in a housing on the top of the roadway. By the applicant’s own admission, being on a top of the roadway and not in the roadway means that it is raised above the roadway.  Further, the placement of the marker, above or in is intended use and forms little patentable weight to the claims absent unexpected benefits. There are no unexpected benefits alleged by the applicant. 
	The applicant also argues that the transmission of a signal across a lane in a direction that is normal to a lane line is the patentable feature. 
	Again, this is intended use.  Transmitting the signal has little patentable weight as this is an apparatus claim.   Using the apparatus to transmit signals in a direction forms little patentable weight absent unexpected benefits. There are no unexpected benefits alleged by the applicant. 
	Further, the applicant on page 19 is arguing the references individually which is improper. Breed discloses an RF device. Durkish discloses a lane marking device at an edge of a road. It is not proper for the applicant to ignore the disclosure of Breed and then state that the RF device is not in Durkish.  Durkish is being applied solely for the fact that is places a lane marking device at a road edge.  Breed is being applied for the RF device. 
	Transmitting directional signals in a direction that is normal to the lane line is intended use.  Transmitting the signal has little patentable weight as this is an apparatus claim.   Using the apparatus to transmit signals in a direction forms little patentable weight absent unexpected benefits. There are no unexpected benefits alleged by the applicant.  
	The applicant continues to speak about KSR however they do not address that this is intended use language in an apparatus claim.  The intended use of the apparatus does not distinguish absent unexpected benefits. 
	On page 21, the applicant states that the phrase “configured to” cannot simply be dismissed as intended use.  It is well established that a claim term is to be accorded “the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention” (see Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005)). Phillips also indicated that evidence for the meaning of a term may be derived from “the words of the claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms, and the state of the art” (see Id. at 1314).   Instead claim 1 a marker that is configured to be mounted on a road at a location and configured to transmit a signal in a direction across the lane in a direction that is normal to the lane line.   
	See paragraph 30 where the device can transmit in a forward direction in a backward direction or in a side to side direction. 
	Further in applicant’s paragraph 15 the markers can be placed in the road, on the lane line, at the exit or in any location.    It is not seen what structure is connoting using the phrase configured to but instead the devices can be installed by hand and moved to transmit backwards or rotated by hand to move the device in a different direction.  
	On page 21, the applicant states that a reference being omni-directional teaches away from a reference that teaches a directional signal. 
 
	One of ordinary skill in the art would be able to use either a directional or omni-directional antenna and transmitter.  These are equivalent structures. 
	 . 

	
Claim 2 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Durkish and in view of Bouzakis and in further in view of Chinese Patent Pub. No.:  CN 203759873 U which was filed in 2013 (hereinafter “the 873 patent”).  
 
 
Breed is silent as to but the ‘873 patent teaches “2.    The apparatus of claim 1, wherein the RF device is a passive RFID device that is configured to respond to an interrogator signal.” (See paragraph 7 and 22-26). 
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of the ‘873 patent and the disclosure of Breed to use a passive device with a RF device.  This can include a feature that is a low powered device to save power.  Further, this is a lower cost device.  See paragraphs 22-26 of the ‘873 publication. 


 
Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable in view of Breed and in view of Dukish and in view of Bouzakis. 
 
Breed discloses “3.    The apparatus of claim 1, wherein the RF device is configured to include encoded road information in the RF navigation signals”.  (See Col. 35, line 45 to 67).   
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Dukish and in view of Bouzakis and in further in view of United States Patent Application Pub. No.:  US 20060177265 A1 to Cummings. 

Breed is silent as to but Cummings teaches “4.    The apparatus of claim 1, wherein at least one additional RF device is carried by the pavement marker, the at least one additional device also configured to generate RF navigation signals” (see paragraph 2 and 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Cummings and the disclosure of Breed to use either a passive or an active device that is implanted in the road that can provide an RF signal indicating a deviation from a lane.  Once a deviation is detected then the vehicle may be provided an indication for an alert for corrective action.  This provides increased safety.  See paragraphs 2, and 20 to 27 of Cummings. 
 
Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious by Breed and in view of Dukish and in view of Bouzakis and in further in view of United States Patent Application Pub. No.: US20100052971 A1 to Amarillas. 
 
Breed discloses “5.    The apparatus of claim 1, further comprising a second RF device carried by the roadside marker,” (see Col. 8, line 30 to 55 and Col. 11, lines 55-67). 
 
Amarillas teaches “....wherein the RF devices has… transmission angles”. (See paragraphs 27 to 29). 
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Amarillas and the disclosure of Breed to use a first transmission device and a second transmission device that emits signals at different angles  This provides increased when reflected rf signals that are increasingly more accurate.  See paragraphs 27 to 30 of Amarillas. 
 Dukish teaches“…a RF device mounted at a non-zero degree mounting angle  (see paragraph 3 and 38 where the device is configured as a lane marker and is placed at the edge of the land in FIG. 5) (see paragraph 46 where the markers transmit RF signals at block 92 and FIG. 5 where there is a direction perpendicular to the lane and the lane line). (see paragraph 36 where the base is mounted at a non-zero angle at an angle relative to the horizontal)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Dukish and the disclosure of Breed to use raised pavement markers that can transmit light and also RF signals to provide a warning and also illuminate the roadway using a low power consumption battery for increased safety.  See abstract and paragraph 40-46 of Dukish.

To mount at a number of angles is a routine optimization and is well known in the art.  See Bouzakis that teaches “the passive rfid devices are mounted to their pavement markers at a non-zero degree mounting angle”. (See FIG. 2, where the antennas are mounted with an angle to the pavement and have a scan angle a and a radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326).(See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  

 
Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Dukish and in view of Bouzakis and in further in view of United States Patent Application Pub. No.:  US 20060177265 A1 to Cummings. 
 
Breed is silent but Cummings teaches “6.    The apparatus of claim 1, wherein the roadside marker includes a pavement marker that carries the RF device”. (See paragraphs 20 to 27 and claim 1-4)”.  
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Cummings and the disclosure of Breed to use either a passive or an active device that is implanted in the road that can provide an RF signal indicating a deviation from a lane.  Once a deviation is detected then the vehicle may be provided an indication for an alert for corrective action.  This provides increased safety.  See paragraphs 2, and 20 to 27 of Cummings. 
Dukish teaches“…a RF device mounted at a non-zero degree mounting angle  (see paragraph 3 and 38 where the device is configured as a lane marker and is placed at the edge of the land in FIG. 5) (see paragraph 46 where the markers transmit RF signals at block 92 and FIG. 5 where there is a direction perpendicular to the lane and the lane line). (See paragraph 36 where the base is mounted at a non-zero angle at an angle relative to the horizontal)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Dukish and the disclosure of Breed to use raised pavement markers that can transmit light and also RF signals to provide a warning and also illuminate the roadway using a low power consumption battery for increased safety.  See abstract and paragraph 40-46 of Dukish.
To mount at a number of angles is a routine optimization and is well known in the art.  See Bouzakis that teaches “the passive rfid devices are mounted to their pavement markers at a non-zero degree mounting angle”. (see FIG. 2, where the antennas are mounted with an angle to the pavement and have a scan angle a and a radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326). 

Claim 8 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Dukish and in view of Bouzakis and in further in view of U.S. Patent Application Pub. No.:  US 20090256723 A1 to Peddie.
 
 
 
Breed is silent but Peddie teaches “8.    The apparatus of claim 1, wherein the raised pavement marker includes a raised pavement reflector, (see paragraphs 82-83) and wherein the RF device includes a passive RFID device mounted underneath a surface of the raised pavement reflector”. (See paragraphs 130 to 134). 
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Peddie and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a device with an antenna to receive information from emergency vehicles.  The information may provide additional navigation and alerting to the pedestrians for increased safety.   See paragraphs 132 to 173 of Peddie. 
 
 Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Dukish and in view of Bouzakis and in further in view of International Patent Application Pub. No.:  WO2005071597 A1 to Willis.
 
 
Breed is silent but Willis teaches “9.    The apparatus of claim 1, wherein the RF device includes memory encoded...” (See paragraphs 7 to 13 and 14-16 and the abstract). 
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Willis and the disclosure of Breed to an RF device embedded in the floor with a memory. Within the memory is data that may include hints for a mobile device.  For example, positional location of objects may be indicated in the data.  This data provides increased safety in navigation of the mobile device.  See paragraphs 13 to 21 of Willis. 
 
 
Breed discloses “encoded with road information, the RFID device configured to generate the RF navigation signal including the encoded road information”.  (see Col. 38, line 25-67).   
Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Bouzakis and in further in view of U.S. Patent Application Pub. No.:  US 20090256723 A1 to Peddie. 
 
    PNG
    media_image2.png
    577
    740
    media_image2.png
    Greyscale

 
Breed discloses “10.    A system for lateral lane positioning of vehicles on a road, the system(see FIG. 15 elements 283, 283, 283, raised pavement marker 283 and col. 35, lines 25-67 where in first lane is defined by the marker 283, the second lane by the second marker 283 and the third lane by the third marker 283 and the road edges are also identified using device 285) comprising:
a plurality of raised pavement markers for defining the lane lines; and” (see FIG. 15 elements 283, 283, 283, raised pavement marker 283 and col. 35, lines 25-67) (see FIG. 15 elements 283, 283, 283, raised pavement marker 283 and col. 35, lines 25-67 where in first lane is defined by the marker 283, the second lane by the second marker 283 and the third lane by the third marker 283 and the road edges are also identified using device 285)
Breed is silent but Peddie teaches “....a plurality of passive RFID devices embedded within at least some of the pavement markers, each of the passive RFID devices configured to transmit a … RFID navigation signal across the road” (see paragraph 87 where the device may include multiple antennas to provide RFID navigation signals); (see paragraphs 82 to 83 and 130 to 134). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Peddie and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a device with an antenna to receive information from emergency vehicles.  The information may provide additional navigation and alerting to the pedestrians for increased safety.   See paragraphs 132 to 173 of Peddie. 

    PNG
    media_image3.png
    366
    638
    media_image3.png
    Greyscale

	Breed is silent but Bouzakis teaches “at only a non-zero degree mounting angle”. (see FIG. 2, where the antennas are mounted with an angle to the pavement and have a scan angle a and a radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  


    PNG
    media_image3.png
    366
    638
    media_image3.png
    Greyscale

 Breed is silent but Bouzakis teaches “……, transmit a directional signal across the road”. (See FIG. 2, where the antennas are mounted on the pavement and have a scan angle a and a directional radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326 and where the main lobe is parallel with the y axis).

Peddie teaches “… wherein the passive RFID devices are embedded within some of the pavement markers”. (See elements 24a, 24b, 24c, 24d, 24f which are round bott dot markers; see paragraphs 82 to 83 and 130 to 134).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Peddie and the disclosure of Zhang to a reflector device on a road. The reflector may be coupled with a device with an antenna to receive information from emergency vehicles.  The information may provide additional navigation and alerting to the pedestrians for increased safety.   See paragraphs 132 to 173 of Peddie. 
 
 
Peddie teaches “…wherein the passive RFID devices are within the raised pavement markers”. (See paragraphs 82 to 83 and 130 to 134). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Peddie and the disclosure of Zhang to a reflector device on a road. The reflector may be coupled with a device with an antenna to receive information from emergency vehicles.  The information may provide additional navigation and alerting to the pedestrians for increased safety.   See paragraphs 132 to 173 of Peddie. 
 
 

    PNG
    media_image5.png
    348
    666
    media_image5.png
    Greyscale

	Breed is silent but Bouzakis teaches “further comprising a plurality of passive rfid devices configured to transmit a rfid signals …at a only non-zero degree transmission angle”. (See FIG. 2, where the antennas are mounted with an angle to the pavement and have a scan angle a and a radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326; see also FIG. 4 where the transmission beam is shown that transmits at a non-zero degree scan angle a from the y and x axis with the x-axis being the pavement). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Zhang to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis. 

Claim 10 is amended to recite “…mounted to the road at the lane lines…and transmit a directional RFID navigation signal across the road at a transmission angle of only zero degrees with respect its associated lane line”. 
This is an apparatus claim and recite intended use and has limited patentable weight. MPEP 2173.05(g) discusses functional language, and explains that a claim term is functional when it recites a feature “by what it does rather than by what it is.”  MPEP 2114 recites that with regard to apparatus and article claims, functional language does not enable novelty by itself. Specifically, this section recites "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function."  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
 

Furthermore, transmitting signals across a road in a direction that is normal to the lane line and at an angle is intended use and forms no limitations to the claimed invention. Further, using the device for a lateral lane positioning of vehicles on a road and for defining lane lines also is intended use and this forms no structural limitations to the apparatus.  See MPEP sec. 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
	Breed is silent but Bouzakis teaches the amendment and underlined limitation of “…transmit directional RFID signals”.  (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  

Claims 11-13 are cancelled.
Claim 14 is cancelled. 
Claim 14 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Bouzakis and in further in view of Dukish.
 
Breed discloses “14.    A transit system comprising: a road;   
a plurality of pavement markers spaced apart along a lane line of the road; and   
a plurality of … devices carried by the pavement markers, the .. devices configured to transmit .. navigation signals to motor vehicles traveling along the road”. (see FIG. 15, raised pavement marker 283 and col. 35, lines 25-67) 

Breed is silent but Bouzakis teaches “each of the rfid devices …configured to transmit a directional signal across the road”. (See page 320 where the antenna has active and passive elements with directivity; see FIG. 2, where the antennas are mounted with an angle to the pavement and have a scan angle a and a radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326; see also FIG. 4 where the transmission beam is shown that transmits at a non-zero degree scan angle a from the y and x axis with the x-axis being the pavement). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
	RF Beam steering is well known in the art. 
	Also an Omni-directional RF antenna to transmit in every direction also is well known in the art. 

Breed discloses “…a plurality of pavement markers configured to be spaced apart along”. (See FIG. 15, raised pavement marker 283 and col. 35, lines 25-67) 
Breed is silent and Dukish teaches “along a lane line at an edge of a road; and  (see paragraph 3 and 38 where the device is configured as a lane marker and is placed at the edge of the land in FIG. 5; see paragraph 29-30 where they are placed as roadway studs powered by solar power) 
    PNG
    media_image6.png
    287
    332
    media_image6.png
    Greyscale

Breed is silent but Bouzakis teaches “……, each of the devices configured to transmit a-unidirectional RF navigation signals across the road”.  (See FIG. 2, where the antennas are mounted on the pavement and have a scan angle a and a directional radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
Breed is silent but Bouzakis teaches the amendment and underlined limitation of “each of the RF devices configured to transmit directional RF navigation signals across the road”, (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 15-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Breed and in further in view of U.S. Patent Application Pub. No.:  US 20090256723 A1 to Peddie and in view of Bouzakis and in further in view of Dukish. 
 
 
Breed is silent but Peddie teaches “15.    The system of claim 10, wherein the pavement markers include Bott’s dots, and wherein the RF devices are embedded within at least some of the Bott’s dots”.  (See elements 24a, 24b, 24c, 24d, 24f which are round bott dot markers; see paragraphs 82 to 83 and 130 to 134).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Peddie and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a device with an antenna to receive information from emergency vehicles.  The information may provide additional navigation and alerting to the pedestrians for increased safety.   See paragraphs 132 to 173 of Peddie. 
Breed is silent but Peddie teaches “16.    The system of claim 10, wherein the pavement markers include raised pavement reflectors, and wherein the RF devices are within at least some of the raised pavement reflectors”.(see paragraphs 82-83 and 130 to 134). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Peddie and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a device with an antenna to receive information from emergency vehicles.  The information may provide additional navigation and alerting to the pedestrians for increased safety.   See paragraphs 132 to 173 of Peddie. 
 
Claim 17 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in further in view of Peddie and in further in view of International Patent Application Pub. No.:  WO2005071597 A1 to Willis and in view of Bouzakis and in view of Dukish.  
 
 
Breed is silent but Willis teaches “17.    The system of claim 14, wherein at least some of the RF devices include memory encoded” (see paragraphs 7 to 13 and 14-16 and the abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Willis and the disclosure of Breed to an RF device embedded in the floor with a memory. Within the memory is data that may include hints for a mobile device.  For example, positional location of objects may be indicated in the data.  This data provides increased safety in navigation of the mobile device.  See paragraphs 13 to 21 of Willis. 
 
Breed discloses “with road information, and are configured to generate the RF navigation signals having the encoded road information”. (See Col. 35, line 45 to 67).   
 
Claim 18 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in further in view of U.S. Patent Application Pub. No.:  US20080297401 A1 to Nishida and in view of Bouzakis and in view of Dukish. 
 
 
Breed is silent as to but Nishida teaches “18.    The system of claim 10, wherein the passive RF devices are mounted to their raised pavement markers at a non-zero degree mounted angle”. (See abstract and paragraph 17 where the directivity of the antenna may be changed so the RF signal is transmitted at zero degrees).  
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Nishida and the disclosure of Breed to an RF device that can be a directional antenna.  Also the device may transmit at a zero degree transmission angle and also may detect the arrival angle of the RF signal.   Once the arrival angle is determined this may provide increased accuracy and receipt of the transmitted signal.  See paragraphs 11 to 24 of Nishida. 

To mount at a number of angles is a routine optimization and is well known in the art.  See also Bouzakis that teaches “the passive rfid devices are mounted to their pavement markers at a non-zero degree mounting angle”. (See FIG. 2, where the antennas are mounted with an angle to the pavement and have a scan angle a and a radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326). 

Breed discloses “…a plurality of pavement markers some of the RF devices are installed in the road…  (see FIG. 15 and raised pavement markers 283) 
Breed is silent but Bouzakis teaches “……, each of the devices configured to transmit …. RF navigation signals across the road”.   (See FIG. 2, where the antennas are mounted on the pavement and have a scan angle a and a directional radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
	Furthermore, transmitting signals across a road in a direction that is at a zero degree transmission angle is intended use and forms no limitations to the claimed invention. See MPEP sec. 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

    PNG
    media_image7.png
    322
    516
    media_image7.png
    Greyscale
Breed is silent but Bouzakis teaches the amendment and underlined limitation of “each of the RF devices configured to directional transmitted at a zero degree transmission angle”, (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction and at zero degrees or where the lobe is on the y axis at zero degrees).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
The limitation of transmitting directional RF signals at a zero angle is intended use. This is an apparatus claim and this forms no limitations to the present invention. See MPEP sec. 2144. “[Apparatus claims cover what a device is, not what a device does.” Flewlett-Packard Co.v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).



Claim 19 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Bouzakis and in view of Dukish.
 
Breed discloses “19. (Currently amended) The system of claim 10, wherein each raised pavement marker is configured with a known orientation with respect to its associated lane line, and wherein each device is positioned relative to the known orientation to transmit the directional RFID signal at the about zero degree transmission angle”. (See col. 35, lines 25- Col. 35, line 55). 
The claims recites an intended use which has little patentable weight. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 20-22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Breed and in further in view of United States Patent Application Pub. No.:  US20170110022 A1 to Gulash which was filed in 2015 and in view of Bouzakis and in view of Dukish. 
 
 
Breed is silent as to but Gulash teaches “20.    The motor vehicle of claim 23, wherein the motor vehicle has an NHTSA classification level of no more than 1, (see paragraphs 12 to 14)”.
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Gulash and the disclosure of Breed where the autonomous vehicle may detect whether the operator is ready and may provide a switching from an autonomous mode to a manual mode based on the detected parameters.  The vehicle may collect audio information to determining switching. This provides increased safety as if the driver is not ready the vehicle will not switch modes.  See paragraphs 8 to 24 of Gulash. 
  
 
Breed discloses “and wherein the vehicle control uses a sequence of the lateral lane distance to alert a driver when the motor vehicle is drifting”.   (See Col. 35, line 45- Col. 36, lines 60 and col. 21, line 45 to col. 22, line 30 and claims 46-49). 
Dukish also teaches a sequence to alert the driver.  See paragraph 49.  See motivation statement above. 

Breed is silent Gulash teaches “21.    The motor vehicle of claim 23, wherein the motor vehicle has an NHTSA classification level of at least 2,” (see paragraphs 12 to 14)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Gulash and the disclosure of Zhang where the autonomous vehicle may detect whether the operator is ready and may provide a switching from an autonomous mode to a manual mode based on the detected parameters.  The vehicle may collect audio information to determining switching. This provides increased safety as if the driver is not ready the vehicle will not switch modes.  See paragraphs 8 to 24 of Gulash. 
 
Breed discloses “...and wherein the vehicle control uses a sequence of the lateral lane distance to adjust steering in real time to maintain lane position of the motor vehicle”.     (See Col. 35, line 45- Col. 36, lines 60 and col. 21, line 45 to col. 22, line 30 and claims 46-49).
Dukish also teaches a sequence to alert the driver.  See paragraph 49.  See motivation statement above. 

Breed is silent but Gulash teaches “22.    The motor vehicle of claim 23, wherein the motor vehicle has an NHTSA classification level of 4,” (see paragraphs 12 to 14)”.
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Gulash and the disclosure of Breed where the autonomous vehicle may detect whether the operator is ready and may provide a switching from an autonomous mode to a manual mode based on the detected parameters.  The vehicle may collect audio information to determining switching. This provides increased safety as if the driver is not ready the vehicle will not switch modes.  See paragraphs 8 to 24 of Gulash. 
 
Breed discloses “and wherein the vehicle control uses a sequence of the lateral lane distance to adjust steering in real time to maintain lane position of the motor vehicle, and uses encoded road information in the RF navigational signals to plan for driving maneuvers and to plot driving paths”.   (See Col. 35, line 45- Col. 36, lines 60 and col. 21, line 45 to col. 22, line 30 and claims 46-49).
Dukish also teaches a sequence to alert the driver.  See paragraph 49.  See motivation statement above. 


Claim 23 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of U.S. Patent No.: 6,129,025 to Minakami et al. and in further in view of United States Patent Application Pub. No.: US 2014/0304351 A1 to Davis filed in 2013 (hereinafter “Davis”).  
 
Breed discloses “23.    A motor vehicle comprising: (see FIG. 15 as element 290); 
a body; (see element 290);”
Breed discloses  “....an … antenna mounted to the body at a location for receiving … navigation signals during movement of the vehicle; (see Col. 35, lines 45-67) 
an … receiver, mounted on the body, for processing the captured …” (see Col. 35, lines 1-67 and antenna 280, 281). 
Breed discloses “...navigation signals to determine lateral lane position of the vehicle; and(see Col. 35, line 45 to 67)  
a vehicle control responsive to the lateral lane position”.    (See Co. 35, lines 25 to col. 36, line 25 where the positioning is used for traffic control and traffic management and for positioning when the vehicle is in a tunnel). 
 Breed teaches “a roadside marker configured to be mounted to a road; and  (see FIG. 15, elements 283)
an RF antenna and RFID receiver device for receiving rfid signals ”.    (see Col. 21, line 44 to Col. 22, line 60 and Col. 34, line 64 and Col. 34, line 55 to col. 35, line 17 and claim 46 to 50)
 
Breed discloses “…an RFID receiver, mounted on the body, for processing the  received RFID navigation signals to determine a sequence of lateral lane of the vehicle; and”.    (See Co. 35, lines 25 to col. 36, line 25 where the positioning is used for traffic control and traffic management and for positioning when the vehicle is in a tunnel via receivers 281, 280 and where the SAW device 283 is located in the housing attached to the roadway over a the path of the road every tenth of a mile in col. 21, line 55).  
 

	Breed is silent as to but Minakami teaches “….an vehicle control responsive to changes in the sequence of the lateral lane distances”.  (See Fig 7, where the lane detecting marker provides data about the road line shape) (See FIG. 9 where the information is used to control the automatic driving system of the vehicle; see col. 56, line 28 to 65 and col. 58, lines 36 to 65). 

 It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Minakami and the disclosure of Breed to use markers that provide data about the road line to provide an automatic control of the vehicle to stay within the lane.   This provides collision avoidance including wetness conditions of the road. See abstract and Col. 53, lines 1-62.

	Breed is silent but Davis teaches “the receiver configured to broadcast interrogation signals in time radio pulses as a function of distance between the pavement markers and speed of the vehicle and received RFID navigation signals in response to the interrogation signals, the receiver further configured to process to the received RFID signals”.  (see paragraph 47-53 where the distance between the two device can be determined by the timed radio pulses; see paragraph 67 where the device and be RFID devices; see paragraph 7 where the signals can be broadcast RF signals; see paragraph 65-67 where the speed of light and the wave length can be determined to determine the distance between the two devices as the signal takes 415 ps; see paragraph 70 where the device can be an RF device that is a moving device; ) 

  It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Davis and the disclosure of Breed to use a time of distance of arrival of timed pules between two electronic devices to determine the distance accurately between the two markers in a 2 or 3D manner.  This can be done without pairing the two devices with messages.  See Davis at paragraphs 2-11 and 47-53.

    PNG
    media_image8.png
    850
    612
    media_image8.png
    Greyscale

Claim 24 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of U.S. Patent No.: 6,129,025 to Minakami et al. and in further in view of United States Patent Application Pub. No.: US 2014/0304351 A1 to Davis filed in 2013 (hereinafter “Davis”) and in view of U.S. Patent App. Pub. No.: US2011/ 0304452A1 to Lickfelt.   
	
Breed discloses “24.    (Original) The motor vehicle of claim 23, wherein the antenna is mounted to the body….(See FIG. 12a where the antenna is connected to each of the points of the body in the tire and also in col. 33, liens 55 to 67 on the opposite side closer to the vehicle floor from the antenna assembly 200)” 

Breed is silent but Lickfelt teaches “at one of a front and a wheel well of the body”.  (See paragraph 3, 48);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Lickfelt and the disclosure of Breed to position an antenna that is facing the ground to ensure detection of the component of interest and to ensure a strong detection signal.   See paragraph 48 of Lickfelt. 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

 
 
 
Claim 28 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of Bouzakis and in further in view of Dukish.

 
Breed discloses “28.    (New) The system of claim 10, further comprising a plurality of additional pavement markers spaced apart along an opposing lane line of the lane and a plurality of additional RF devices carried by the additional pavement markers”, (see FIG. 15, where the RFID pavement markers are placed on opposing lane lines as elements 283, 284, and 285). 
 Breed is silent but Bouzakis teaches “…wherein each of the additional RF devices is configured to transmit a unidirectional RF navigation signal across the lane at a zero degree transmission angle”. (See FIG. 2, where the antennas are mounted on the pavement and have a scan angle a and a directional radiation pattern as shown in fig. 1 with beam steering at pages 321 and 326).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  
	Furthermore, transmitting signals across a road in a direction that is normal to the lane line or at a zero degree angle for transmission is intended use and forms no limitations to the claimed invention. See MPEP sec. 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

    PNG
    media_image2.png
    577
    740
    media_image2.png
    Greyscale

	Breed discloses “wherein the plurality of pavement markers are along one side of the lane of the road and additional….on an opposing sides of the lane”.  (see FIG. 15 where the markers on one each of the first lane and second and third lane and on opposing sides of the second lane and third lane 283-283-283-285). 
Further, arranging the markers is intended use and forms little patentable limitations to the claims. 
    PNG
    media_image7.png
    322
    516
    media_image7.png
    Greyscale

		Breed is silent but Bouzakis teaches the amendment and underlined limitation of “…an additional RF device configured to transmit directional RF signal”.  (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction and at zero degrees or where the lobe is on the y axis at zero degrees).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  

Claim 29 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Breed and in view of U.S. Patent No.: 6,129,025 to Minakami et al. and in further in view of United States Patent Application Pub. No.: US 2014/0304351 A1 to Davis filed in 2013 (hereinafter “Davis”) and in view of Bouzakis.

Breed discloses “29. A motor vehicle of claim 23,  (see FIG. 15 as element 290); 
 (see element 290);”
 (see Col. 35, lines 45-67)
  (see Col. 35, line 45 to 67)    (see Col. 35, line 45 to 67)  (See Co. 35, lines 25 to col. 36, line 25 where the positioning is used for traffic control and traffic management and for positioning when the vehicle is in a tunnel). 
 	the RFID receiver is configured to receive the RFID navigation signals from opposite sides of the motor vehicle, (see FIG. 12-12a where each corner of the vehicle has a receiver; see Col. 33, lines 55 to 66) and is configured to use a differential time of flight or a differential strength of signal to determine the sequence of lateral lane distances; and (see Col. 36, lines 1-30)  (See Co. 35, lines 25 to col. 36, line 25 where the positioning is used for traffic control and traffic management and for positioning when the vehicle is in a tunnel via receivers 281, 280 and where the SAW device 283 is located in the housing attached to the roadway over a the path of the road every tenth of a mile in col. 21, line 55).  
  The claim is an apparatus claim and recite a use of the apparatus claim.  This use is intended use and forms little patentable weight to the apparatus claim.  

 
		Breed is silent but Bouzakis teaches the amendment and underlined limitation of “…an some RF devices configured to transmit additional directional RF signals”.  (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction and at zero degrees or where the lobe is on the y axis at zero degrees).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  


Claim 1 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 6,758,089 B2 to Breed  and in view of and in further in view of U.S. Patent Application Pub. No.: US 2017/0345296 A1 to Dukish that was filed in 2016 (hereinafter “Dukish”) and in further in view of NPL, Chen, A Passive UHF RFID Tag Antenna For Road Marker Navigation Application, Department of Electrical Engineering, Georgia Southern University, (2015) hereinafter “Chen”) and in view of Bouzakis.  
		Breed is silent but Bouzakis teaches the amendment and underlined limitation of “…an RF device configured to transmit directional RF signals”.  (See page 321 where the device in FIG. 4 shows a directional RF signal and a main lobe being directed in the y direction and at zero degrees or where the lobe is on the y axis at zero degrees).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Bouzakis and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a beam steering device that has increased directivity to a particular area that is desired for increased precision.  See page 326 and 321 of the NPL to Bouzakis.  

Breed discloses “1.    (Previously presented) An apparatus comprising:
a raised pavement marker configured to be mounted” (see FIG. 15, raised pavement marker 283 and col. 35, lines 25-67) 
Breed is silent but Durkish teaches “…to a lane line at an edge of a road; and”  (see FIG. 5 where he markers are place at a edge of the lane 11 of the road section); 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Dukish and the disclosure of Breed since Durkish teaches that the system can use raised pavement markers that can transmit a warning for increased safety at the edge of the road along the lane line.  See abstract and paragraph 40-46 of Dukish.
Breed discloses “an RF device carried by the roadside marker”,  (see SAW device 283 in Fig. 15 within the pavement marker; see col. 35, lines 25 to 67; the system can use one or more interrogators each having one or more antennas that transmit radio frequency energy to the sensors and receive modulated radio frequency signals from the sensors containing sensor and/or identification information. One interrogator can be used for sensing multiple switches or other devices. For example, an interrogator may transmit a chirp form of energy at 905 MHz to 925 MHz)”. 

    PNG
    media_image9.png
    536
    419
    media_image9.png
    Greyscale

Breed is silent but Chen teaches “…the device configured to transmit … RF navigation signals across the lane in a direction that is normal to the lane line”. (See page 1753 where the radiation is provided in a direction normal to the RF device in a radiation pattern which is normal to the lane line).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Chen and the disclosure of Breed to a reflector device on a road. The reflector may be coupled with a tag to provide a directivity of 4.17 DBI at 910 MHZ and in a conical radiation pattern. This can ensure the device is detected.  See pages 1752-1753 of Chen.
	Furthermore, transmitting signals across a road in a direction that is normal to the lane line is intended use and forms no limitations to the claimed invention. See MPEP sec. 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Claim 1 is amended to recite “…that the marker is configured to be mounted at known orientation with respect to the lane line and…positioned relative to the known orientation to transmit the signals across the lane in a direction that is substantially normal to the lane line”. 
This is an apparatus claim and recite intended use and has limited patentable weight. MPEP 2173.05(g) discusses functional language, and explains that a claim term is functional when it recites a feature “by what it does rather than by what it is.”  MPEP 2114 recites that with regard to apparatus and article claims, functional language does not enable novelty by itself. Specifically, this section recites "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function."  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3669